Exhibit 10.2
LOCK-UP AGREEMENT
Parent Corp.
                                        
                                        
                                        
Attn:                                         
Ladies and Gentlemen:
     The undersigned, a holder of shares of Sorrento Therapeutics, Inc., a
Delaware corporation (“Sorrento”), and/or QuikByte Software, Inc., a Colorado
corporation (together with its successors, “Parent”), will hold shares of common
stock, $0.0001 par value, of Parent (“Parent Shares”) after the transactions
contemplated by that certain Merger Agreement, dated as of July 14, 2009 by and
among Sorrento, Parent, Sorrento Merger Corp., Inc., a Delaware corporation,
Stephen Zaniboni, an individual as the Stockholders’ Agent thereunder, and Glenn
Halpryn, an individual as Parent Representative thereunder, as amended (the
“Merger Agreement”). For good and valuable consideration, the undersigned hereby
irrevocably agrees that following the closing of the merger contemplated under
the Merger Agreement (the “Merger”), the undersigned will not, directly or
indirectly, (1) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Parent
Share, including, Parent Shares that may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the United
States Securities and Exchange Commission and Parent Shares that may be issued
upon exercise of any options or warrants, or securities convertible into or
exercisable or exchangeable for Parent Shares, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Parent Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Parent Shares or other securities, in cash or otherwise, (3) make any demand for
or exercise any right or cause to be filed a registration statement, including
any amendments thereto, with respect to the registration of any Parent Shares or
securities convertible into or exercisable or exchangeable for Parent Shares or
any other securities of Parent, or (4) publicly disclose the intention to do any
of the foregoing, in each case, for a period commencing on the date of the
closing of the Merger and ending on the twenty-four (24) month anniversary of
such date. Notwithstanding the foregoing, this Lock-Up Letter Agreement shall
automatically terminate and the undersigned holder will be automatically
released from any transfer restrictions hereunder on the last business date that
is immediately prior to the consummation of a Change of Control. For purposes
hereof, a “Change of Control” shall mean any transaction or series of
transactions involving (i) any merger, consolidation, share exchange, business
combination, issuance of securities, direct or indirect acquisition of
securities, recapitalization, tender offer, exchange offer or other similar
transaction involving Parent, as a result of which the shareholders of Parent
immediately prior to such transaction hold, in the aggregate, less than 50% of
the voting power of Parent or the surviving entity immediately after such
transaction on a fully-diluted basis; (ii) any direct or indirect sale, lease,
exchange, transfer, license, acquisition or disposition of all or substantially
all of the

1



--------------------------------------------------------------------------------



 



business or assets (including intangible assets) of Parent; or (iii) any
liquidation or dissolution of Parent.
     In furtherance of the foregoing, Parent and its transfer agent on its
behalf are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Letter Agreement and that,
upon request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.
     [This Lock-Up Letter Agreement amends and restates in its entirety that
certain Lock-Up Letter Agreement, dated [___], 2009, delivered by the
undersigned to Parent.]

                  Yours truly,    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:        
 
   

Dated:                                         
Accepted and Acknowledged:
QuikByte Software, Inc.

         
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

2